DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed 02/08/202022 have been entered. Claims 1-6, and 8-9 are pending; claim 7 is canceled.  Applicant’s amendments to the claims have overcome the 35 U.S.C. 101 rejections previously set forth in the Non-Final Rejection mailed on 11/08/2021.
3.	Applicant’s arguments, see pages 7-8, filed 02/08/2022, with respect to the rejection(s) of claim(s) 1, 8 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nilsson et al. (US 2018/0038704 A1), and in further view of Schwie et al. (US 10,466,057 B1), and Son (KR 20180042950 A)..

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 3-4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2018/0038704 A1), in view of Schwie et al. (US 10,466,057 B1), and further in view of Son (KR 20180042950 A).
a.	Regarding claim 1 and similarly cited claims 8 and 9, Nilsson teaches:
A vehicle allocation supporting apparatus configured to support allocation of a vehicle, the vehicle being configured to pick up and drop off a user (Fig. 1, [0016], “a driver of a transportation service vehicle 106 may be associated with a driver device 102”), the apparatus comprising:
a controller (Fig. 4, [0072], “a processing unit 402”) configured to:
determine a first destination, which is a point at which the vehicle picks up the user ([0035], “The traveler may be picked up at the airport by a driver of a transportation service.”),
determine a second store that is related to the first store ([0036], “Based on a selected and/or otherwise expected route of the driver's vehicle and/or other relevant parameters (e.g., real time traffic information and/or the like), possible POIs of interest to the passenger may be identified and communicated to the driver's device.”; [0037], “The passenger may select a POI they would like to visit on the way to their meeting and/or notify the driver of their interest in the POI.” – possible POIs maybe determined based on their location being on the same route as the first destination) , and to which the user is guided next by searching a database including information about a plurality of stores ([0035], “Noticing that the passenger has had a long journey and appears hungry, the driver may alert the recommendation service of his passenger’s ,
acquire, from the database, the information about the second store that is included in the information about the plurality of stores ([0036], “Based on a selected and/or otherwise expected route of the driver’s vehicle and/or other relevant parameters (e.g., real time traffic information and/or the like), possible POIs of interest to the passenger may be identified and communicated to the driver’s device.”), and determine a second destination, which is a point at which the vehicle drops off the user, based on the acquired information about the second store ([0037], “The passenger may select a POI they would like to visit on the way to their meeting and/or notify the driver of their interest in the POI.”).
Nilsson does not specifically teach the user is using a first store or the user has moved to an outside of the first store after finishing use of the first store, the information including a sex ratio of users in the first store; acquire, from the database, information about the sex ratio of the users in the first store, and determine the vehicle to be allocated based on the sex ratio of the users; wherein vehicles to be allocated include an autonomous vehicle; and autonomously pick up the user at the first destination, and autonomously drop off the user at the second destination. 
However, in the same field of endeavor, Schwie teaches a user is using a first store (Col. 11 lines 44-51) or a user has moved to an outside of a first store after finishing use of the first store (Col. 12 lines 5-12), 
wherein vehicles to be allocated include an autonomous vehicle (Abstract, “self-driving vehicles”); and autonomously pick up the user at a first destination , and autonomously drop off the user at a second destination (Col. 20 lines 48-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson to detect whether the user is using a first store or has moved to the outside of the first store after finishing use of the first store, and to allocate an autonomous vehicle to pick up the user at a first destination and drop off the user at a second destination, as taught by Schwie. This modification results in a system that allows the vehicle to operate accordingly, such as maintaining the vehicle in a parked state if the user is using the store, or moving the vehicle towards the user to pick up the user if the user has moved to the outside of the store.
Neither Nilsson nor Schwie specifically teaches the information including a sex ratio of users in the first store; acquire, from the database, information about the sex ratio of the users in the first store, and determine the vehicle to be allocated based on the sex ratio of the users. 
However, in the same field of endeavor, Son teaches the information including a sex ratio of users in the first store; acquire, from the database, information about the sex ratio of the users in the first store, and determine the vehicle to be allocated based on the sex ratio of the users ([0031], “The feed vehicle request terminal 200 receives the feed vehicle request information … Such feed vehicle request information may also include information related to various feeds such as the sex ratio of the feed staff. The feed vehicle request terminal 200 transmits a message requesting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Swie, to allocate the vehicle based on acquired sex ratio of the users in the first store, as taught by Son. This modification allows the system to determine the type or number of vehicles to be allocated. 

b.	Regarding claim 3, Nilsson further teaches wherein the controller determines the first destination, the second store, and the second destination based on the acquired position information of the user ([0032], “Based on information received form the system 100 indicative of a passenger's interest, destination, and/or associated route, the one or more POIs may choose to provide POI information 108 and/or associated deals, offers, sales, and/or the like to the system 100 for presentation to potentially interested passengers consistent with embodiments disclosed herein.”).
Nilsson does not specifically teach wherein the controller acquires position information of the user when the controller detects that the user has moved to the outside of the first store after finishing use of the first store.
However, Schwie teaches wherein the controller acquires position information of the user when the controller detects that the user has moved to the outside of the first store after finishing use of the first store (Col. 11 line 60 – Col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie to acquire position information of the user when the user has moved to the outside of the store. This modification allows the vehicle to detect that the user needs to be picked up by the vehicle based on the position of the user being outside of the store and subsequently move the vehicle towards the user. 

c.	Regarding claim 4, Nilsson does not specifically teach wherein the controller acquires the position information of the user based on position information transmitted from an information processing terminal of the user.
However, Schwie teaches wherein the controller acquires the position information of the user based on position information transmitted from an information processing terminal 12 of the user (Fig. 2, Col. 11 line 60 – Col. 12 line 12, “The system 4 may also perform additional steps to determine whether the person 1 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie to acquire position information of the user based on position information transmitted form an information processing terminal of the user. This modification allows the vehicle to detect that the user is intended to be picked up by the vehicle based on the position of the user being outside of the store and subsequently move the vehicle towards the user. 

6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of Schwie and Son, and in further view of Peterson et al. (US 2018/0164106 A1).
Regarding claim 2, Nilsson does not specifically teach the controller detects that the user has moved to the outside of the first store after finishing use of the first store based on an image captured by at least one of camera positioned in a vicinity of the first store. 
 the controller detects that the user has moved to the outside of the first store after finishing use of the first store (Col. 12 lines 5-12, “This sequence may indicate that the person 1 was located inside a building where her remote computing device 12 was unable to receive a signal, and then the person 1 moved near the exit of the building or even outside the building whereby her remote computing device 12 was able to receive a signal. This may indicate that the person 1 needs to be picked up by the vehicle 2.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson to detect whether the user is using a first store or has moved to the outside of the first store after finishing use of the first store, as taught by Schwie. This modification results in a system that allows the vehicle to operate accordingly, such as maintaining the vehicle in a parked state if the user is using the store, or moving the vehicle towards the user to pick up the user if the user has moved to the outside of the store. 
	Schwie does not specifically teach the controller detects that the user has moved to the outside of the first store after finishing use of the first store based on an image captured by at least one of camera positioned in a vicinity of the first store 
	However, in the same field of endeavor, Peterson teaches the controller detects that the user has moved to the outside of the first store after finishing use of the first store based on an image captured by at least one of camera positioned in a vicinity of the first store ([0060], “an image from a camera may be used to identify a particular store in the image based on a comparison to reference images that are accessible to the device, and hence identify the user as being at or proximate to the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, as modified by Schwie and Son, to detect that the user has moved to the outside of the store based on an image captured by at least one of camera installed in a vicinity of the store, as taught by Peterson, in order to instruct the vehicle to pick up the user when the user is ready to be picked up. 

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of Schwie and Son, and in further view of Khunger et al. (US 2011/0145089 A1), hereinafter Khunger.
a.	Regarding claim 5, Nilsson further teaches wherein the controller determines, based on information about the user ([0035], “Noticing that the passenger has had a long journey and appears hungry, the driver may alert the recommendation service of his passenger's circumstances.”), at least one of the second store to which the user is guided next ([0036]; [0037], “the proposed POIs may be presented to the passenger on the driver's device and/or a device associated with the vehicle, and/or may be communicated to a device associated with the passenger. In some embodiments, the proposed POIs may further include reviews of the POIs from other patrons. The passenger may select a POI they would like to visit on the way to their meeting and/or notify the driver of their interest in the POI.”).

	However, in the same field of endeavor, Khunger teaches wherein the controller determines, based on information about the user, a type of vehicle ([0027], “The method 200 begins at step 205 by obtaining a set of driver trip preferences and/or rider trip preferences at a central facility. Driver and rider trip preferences are types of trip data intended to help bring about a better driver/rider match.”; [0028], “At least some of these trip preferences are applicable to a rider. For instance, the rider may specify as preferences … the size and/or type of vehicle the rider is willing to ride in ...”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie and Son, to determine a type of vehicle based on the information about the user, as taught by Khunger. This modification results in an improved system of organizing the sharing of vehicle trips and bringing about a better driver/rider match based on trip preferences. 

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of Schwie and Son, and in further view of Iriyama (JP 2019021321A).
Regarding claim 6, Nilsson, Schwie and Son do not specifically teach wherein the controller estimates a date and time at which the user moves to the outside of the first store after finishing use of the first store based on information about the user that is acquired from the first store.
wherein the controller estimates a date and time at which the user moves to the outside of the first store after finishing use of the first store based on information about the user that is acquired from the first store ([0104], “when the notification of the date and time when the user U2 performed the accounting or the notification of the date and time when the user U2 exited from the shop terminal ST installed in the shop S1 is received, the acquiring unit 81 acquires the date and time As the use end date and time. That is, if the acquisition unit 81 acquires the date and time when the user U 2 started using the store S 1 as the use start date and time, and acquires the date and time when the user U finished using the store S 1 as the use end date and time, By using an arbitrary method, the use start date and time and end date and time of use may be acquired.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie and Son, to estimate a date and time at which the user moves to the outside of the store based on information about the user that is acquired from the first store, as taught by Iriyama. This modification allows the vehicle to move to a specific destination to pick up the user ahead of the pickup time. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664